Citation Nr: 0924806	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
asthma with mild obstruction.

2.  Entitlement to an evaluation in excess of 10 percent for 
recurrent lumbosacral strain.

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis/allergic rhinitis.

5.  Entitlement to a compensable evaluation for seborrheic 
dermatitis.

6.  Entitlement to a compensable evaluation for right ear 
hearing loss.

7.  Entitlement to a compensable evaluation for right wrist 
tendonitis.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to September 
1993 with 17 years, 10 months and 25 days of prior active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2002 and March 2004 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

A preliminary review of the Veteran's claims folders reveals 
that the Veteran requested a personal hearing before a 
Veterans Law Judge (VLJ) at the RO and a hearing was 
scheduled for March 19, 2009.  In a subsequent statement the 
Veteran indicated that he wished to postpone this hearing to 
pursue more relevant evidence to help support his arguments 
on appeal.  The Veteran did not appear for the hearing and 
the submissions by the Veteran and his representative were 
considered, by the VLJ, as too vague and insufficient to show 
good cause for postponement.  Thus, the motion for 
postponement was denied and no additional action in this 
regard is needed.  The case is now ready for appellate 
review.

The issue of an increased rating for sinusitis/allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's asthma is manifested by symptoms requiring 
daily inhalational or oral bronchodilator therapy, but does 
not show FEV-1 or FEV-1/FVC of 40 to 55 percent, monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
corticosteroids.

2.  The Veteran's recurrent lumbosacral strain is manifested 
by characteristic pain on motion with full or almost full 
forward lumbar spine flexion, and a combined range of motion 
greater than 120 degrees.  He does not have muscle spasm, 
guarding, localized tenderness, or a vertebral body fracture.  
There is also no evidence of ankylosis, chronic neurologic 
disability manifestations, or incapacitating episodes of IDS 
requiring bed rest.  

3.  The Veteran's bilateral tinnitus is assigned a 10 percent 
evaluation, the maximum evaluation authorized under 
Diagnostic Code 6260.  His tinnitus does not present an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

4.  The Veteran's seborrheic dermatitis is currently 
controlled by topical medication and affects an exposed 
surface area of less than 1 percent and total body surface of 
less than 1 percent.  It does not more nearly approximate a 
disability characterized by exfoliation, exudation or itching 
involving an exposed surface or extensive area and does not 
require systemic therapy or immunosuppressive drugs.  

5.  Service connection is in effect for hearing loss for the 
right ear only, and the Veteran is not totally deaf in the 
left ear; therefore, hearing in the left ear is regarded as 
normal (level I) for evaluation purposes.  

6.  The Veteran's right ear hearing loss has not been 
manifested by greater than level I hearing loss.

7.  The Veteran's right wrist fracture residuals are not 
shown to be productive of dorsiflexion that is less than 15 
degrees or palmar flexion limited in line with forearm and 
there is no indication of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asthma with mild obstruction are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5295 
(2002); 38 C.F.R. § 4.71a, DC 5237 (2008).

3.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, DC 6260 (2002, 2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

4.  The criteria for a compensable evaluation for seborrheic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, DC 7806 
(as in effect prior to and after Aug. 30, 2002).

5.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.85, 4.86, DC 6100 
(2008).

6.  The criteria for a compensable evaluation for right wrist 
tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71(a), DC 5215 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.




Asthma

The Veteran's asthma has been evaluated as 30 percent 
disabling under DC 6602.  This diagnostic code rates the 
severity of pulmonary disorders based primarily on objective 
numerical results of pulmonary function testing (PFT).  
Asthma is evaluated using the following tests: (1) Forced 
Expiratory Volume in one second (FEV-1) and (2) the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC).  38 C.F.R. 
§ 4.97.  A revised regulation clarifying evaluation of 
respiratory conditions, 38 C.F.R. § 4.96(d), became effective 
October 6, 2006.  See 38 C.F.R. § 4.96(d).  The revision 
provides that when applying Diagnostic Codes 6600, 6603, 
6604, 6825-6833 and 6840-6845, post-bronchodilator studies 
are required.  By limiting the use of post-bronchodilator 
studies to these diagnostic codes, the revised regulation 
suggests that pre-bronchodilator studies are to be used when 
applying DC 6602.

Under DC 6602, a 30 percent evaluation is contemplated for 
FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-
percent predicted, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  For assignment of a 
100 percent evaluation, there must be a showing of FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97.

In support of the Veteran's most recent claim for increase is 
an October 2000 VA examination report.  At that time he gave 
a history of bronchial asthma, which was mostly worse during 
the summer.  He complained of coughing and shortness of 
breath during asthma attacks, which were cleared up with 
Albuterol spray.  On examination the lungs were clear to 
percussion and auscultation.  Examination of the lungs was 
normal with no wheezes, rales, or rubs.  Chest X-rays were 
also normal.  PFT findings were consistent with restrictive 
lung disease.  The FEV-1/FVC was 132 percent predicted.  

During outpatient evaluation in April 2002, the Veteran gave 
a history of asthma for 15 years with no emergency room 
visits and no admissions.  He experienced wheezing once a 
week and regularly used Aerobid and Albuterol.  PFT results 
in October 2002 showed FEV-1 of 103 percent predicted.  The 
FEV-1/FVC was 88 percent.  The clinical impression was normal 
spirometry.  

In November 2003, it was noted that the Veteran had been 
compliant with his inhalers.  He reported his breathing was 
in good control and denied any asthmatic flares.  There was 
no history of hospitalizations or intubations.  

During VA examination in March 2005, the Veteran was on two 
meter-dose inhalers with the recent addition of two 
nebulizers for problems with nighttime wheezing.  He reported 
3-6 attacks during a typical day and 2-3 at night an 
improvement from 5-10 attacks during the day and three epodes 
at night.  Although prior treatment included steroid 
inhalers, there was very minimal documentation of care other 
than from previous VA examinations.  The Veteran had no 
history of hospitalizations, intubations or emergency room 
visits.  His job was not "interfered significantly by his 
asthma other than the occasional embarrassment during an 
attack."  He usually takes a few minutes to use his inhaler 
before returning to work.  Corresponding PFT findings showed 
FEV-1 was 104 percent predicted and the FEV-1/FVC was 118 
percent.  The clinical impression was obstructive ventilatory 
defect.  Compared with earlier studies, there was no 
significant change.  The examiner noted the Veteran was 
unclear as to why he felt his asthma was worse except to say 
subjectively that it was.  He was currently controlled on two 
inhalers and nebulizer treatments for the past six months 
without current use of steroids.  The examiner also noted the 
Veteran's asthma had not been severe enough that he needed to 
be evaluated in an acute setting and caused very little 
impairment of his ability to so work.  

During VA examination in July 2007, the Veteran reported that 
his attack frequency was about the same with 3-6 attacks 
during the day and 1-2 per night with no episodes of 
hospitalizations.  He had exacerbations with hot weather and 
used an air purifier an oral inhaled steroid, both of which 
help his condition.  He also continued to use nebulizer 
treatments as needed.  The lungs were clear on auscultation 
with no audible wheezing and chest expansion was symmetric.  
Pertinent PFT findings showed the FEV-1 was 91 percent 
predicted and the FEV-1/FVC was 130 percent.  The clinical 
impression was mild obstructive ventilatory defect.  Compared 
with earlier studies, there was no significant change.  

In this case, the assignment of a higher disability 
evaluation for asthma is not warranted.  The claims file does 
not contain evidence of treatment or complaints of asthma 
attacks indicative of increased or worsening disability.  In 
reaching this conclusion, significant weight is accorded to 
the PFT values, none of which produce results of FEV-1 40 to 
55 percent predicted or FEV-1/FVC 45 to 55 percent.  In fact, 
the percentages with respect to the FEV1 and FEV-1/FVC values 
are actually greater than those contemplated by the currently 
assigned 30 percent disability evaluation.  

While it is clear that the Veteran has had an ongoing problem 
with his respiratory symptoms over the years, the medical 
evidence does not establish that he requires monthly care for 
his asthma attacks or steroidal medication.  Rather the 
evidence reflects that his complaints appear to be fairly 
well controlled with the use of an inhaler and nebulizers.  
Also as the Veteran confirmed throughout the course of this 
appeal he has not required emergency room treatment or 
hospitalization.  Therefore, the criteria for a disability 
rating in excess of 30 percent simply are not met.  

The Board has considered rating the Veteran's service-
connected asthma under other diagnostic codes pertaining to 
restrictive lung disease, in order to provide him with the 
most beneficial rating.  However, there is no evidence that 
he has diaphragm paralysis or paresis, spinal cord injury 
with respiratory insufficiency, kyphoscoliosis, pectus 
excavatum, pectus carinatum, traumatic chest wall defect, 
pneumothorax, hernia, post-surgical residuals, chronic 
pleural effusion of fibrosis or sleep apnea.  38 C.F.R. § 
4.97, DCs 6840-6845, 6847 (2008).

Recurrent lumbosacral strain

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

The Veteran's recurrent lumbosacral strain is a currently 
rated as 10 percent disabling under DC 5295.  

Prior to the regulatory changes, under DC 5295, a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  For 40 percent under this code, 
lumbosacral strain must be severe with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

Alternatively, the Veteran's lumbosacral strain could be 
rated under the former criteria of DC 5292.  Under that 
diagnostic code, a 10 percent rating requires slight 
limitation of motion of the lumbar spine.  Twenty and 40 
percent ratings require moderate and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71.

Under the revised rating schedule, DC 5237, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation for forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V.

In support of his current claim are outpatient treatment 
records which show that in 2000 the Veteran was evaluated for 
lumbar strain and mild sciatica following a motor vehicle 
accident. 

During VA examination in October 2000, the Veteran complained 
of daily back pain, which had gradually worsened over the 
years for which he used Motrin on an as needed basis.  The 
pain radiated to the right thigh down to the knee with 
occasional fatigue in the right lower extremity.  The pain 
was aggravated by prolonged sitting and generally worsened in 
cold weather.  The Veteran could not perform heavy lifting, 
or twisting motions.  There was no history of loss of 
sensation or motor power in the lower extremities or loss of 
bladder/bowel control.

On examination the Veteran walked with a normal gait and was 
able to walk on his heels and toes.  Standing posture was 
normal with slightly decreased lumbar lordosis.  Range of 
motion was described as slightly decreased.  There was no 
gross muscle atrophy or weakness noted, but there was slight 
impairment of sensation in the right L4-5 dermatomes.  Deep 
tendon reflexes were present and equal.  Straight leg raising 
was negative bilaterally with some low back pain elicited on 
extreme hip flexion.  X-rays of the lumbar spine were 
unremarkable.  The clinical impression was low back pain with 
no findings suggestive of radiculopathy.  

Outpatient treatment records show that in April 2002 the 
Veteran was evaluated for chronic low back pain with 
occasional right leg weakness.  There were no complaints of 
sciatica or bowel/bladder dysfunction.  X-rays of the lumbar 
spine from July 2002 were normal.  In December 2002, range of 
motion of the back was 90 percent of normal for lateral 
bending and rotation.  Forward flexion was normal and there 
was no muscle spasm.  Lower extremity strength was normal and 
reflexes in both knees were 2+.  Sensation in the lower 
extremities was intact and the Veteran was able to walk on 
his heels and toes.  

A November 2003 magnetic resonance imaging (MRI) showed a 
moderately bulging L4-5 disc. 

During VA orthopedic examination in March 2005, the Veteran 
complained of constant low back pain radiating into the right 
lower extremity aggravated by activity.  There was slight 
sensory impairment on the outside right leg, but no muscle 
atrophy.  There was also some weakness in the right lower 
extremity due to pain, but no motor weakness.  On examination 
there was no trunk guarding and the Veteran was able to walk 
on his heels and toes.  Tandem gait and posture were both 
normal as was lumbar lordosis.  Range of motion of the 
lumbosacral spine was normal with lateral bending to 35 
degrees bilaterally and forward bending to 90 degrees, with 
lumbar lordosis becoming kyphosis at this point.  Extension 
was to 40 degrees and rotation to 70 degrees bilaterally.  
Deep tendon reflexes of the knees and ankles were 2+ 
bilateral and symmetrical.  Straight leg raising was negative 
bilaterally.  There was no muscle atrophy or weakness in the 
lower extremities and only a slight change of sensation on 
the outside of the right leg and foot, which was the L5 
dermatome.  X-rays showed vertebral body stature was 
maintained, alignment was normal, and there was no disc space 
narrowing.  The clinical impression was chronic low back pain 
functional in nature.  The examiner noted that he expected no 
loss of range of motion under conditions of normal use even 
when the Veteran had increased pain.  

During orthopedic examination in July 2007, the Veteran's 
complaints of chronic low back were essentially unchanged.  
He was independent in all activities of daily living.  There 
was no trunk guarding and gait was normal.  The Veteran was 
able to walk on heels and toes and tandem gait was also 
normal.  He had normal lumbar lordosis with the spine 
properly aligned.  Range of motion was described as normal 
with right and left lateral bending to 35 degrees.  On 
forward bending he could bend to 90 degrees and during this 
process the lumbar segment became kyphotic.  Extension was to 
40 degrees and rotation to 50 degrees bilaterally.  There was 
no sensory or motor deficits noted and straight leg raising 
was negative bilaterally.  There was no midline or paraspinal 
tenderness.  Repetitive motion did not result in guarding, 
loss of additional range of motion, fatigability, or lack of 
endurance.  

Considering each of the applicable codes, despite the 
Veteran's complaints of chronic lumbar pain, there is no 
objective evidence of muscle spasm or loss of lateral spine 
motion, as required for a 20 percent rating under former DC 
5295.  

The Board has also considered whether a higher rating is 
warranted under all other applicable diagnostic codes.  In 
this case, the evidence largely reflects findings of 
essentially normal or near-normal range of motion.  There is 
no evidence of moderate limitation of motion or forward 
flexion of the thoracolumbar spine of less than 30 degrees 
nor is there any indication that the lumbar spine disability 
results in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Based 
upon the foregoing, the Board finds that the criteria for an 
evaluation greater than 10 percent under the either the 
former DC 5292 or revised DC 5237 are not met.  

In this case, there is no credible evidence of pain on use or 
flare-ups that result in limitation of motion to the extent 
that the lumbar spine would warrant a higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Given that the Veteran's complaints do not 
prevent him from achieving essentially normal measured range 
of motion they do not support a finding of additional 
functional loss for a higher rating.  Although the Board is 
required to consider the effect of the Veteran's pain when 
making a rating determination, and has done so in this case, 
the Rating Schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the record does reflect evidence of a moderate disc 
bulge at L4-5, a higher disability rating based on 
intervertebral disc syndrome under DC 5293 is not warranted 
since the evidence of record does not reflect that the disc 
disease is etiologically related to his service-connected 
lumbosacral strain.  38 C.F.R. § 4.71a.  Nor does the 
evidence support a rating greater than 10 percent based on 
the frequency and extent of incapacitating episodes.  While 
the record does reflect the Veteran's complaints of chronic 
low back pain, these complaints are not shown to require that 
the Veteran remain in bed, prescribed or otherwise for any 
period to justify a higher rating under DC 5243.  Id.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's lumbar spine disability.  However as noted 
previously, his normal range of motion does not satisfy the 
criteria for even a 10 percent rating.  Moreover, despite 
evidence of a slight sensory deficit and complaints of right 
lower extremity weakness, separately ratable chronic 
neurological findings have not been demonstrated for a higher 
rating.



Tinnitus

Service connection for tinnitus was established in June 2002, 
and the RO assigned a 10 percent disability evaluation under 
38 C.F.R. § 4.87, DC 6260, effective July 2000.  Thereafter, 
the Veteran disagreed with the evaluation assigned.  

Effective June 13, 2003, DC 6260 was revised to clarify 
existing VA practice that only a single 10 percent evaluation 
is assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. § 
4.87, DC 6260, Note 2 (2008).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court of 
Appeals for Veterans Claims reversed a Board decision which 
had found that, under pre-June 2003 regulations, no more than 
a single 10 percent rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral.  The Court held 
that pre-1999 and pre-June 13, 2003, versions of DC 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing U.S. Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations is entitled to substantial deference by the 
courts as long as that interpretation is not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 is plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Veterans Court had erred in not 
deferring to VA's interpretation.

Therefore, under both the new and the old regulations, the 
highest schedular rating for tinnitus is 10 percent.  38 
C.F.R. § 4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 
(2008).  To that end, the only way for the Veteran to be 
granted a disability rating higher than the current 10 
percent is by applying an extraschedular rating.  See 38 
C.F.R. § 3.321(b) (2008).

The Veteran does not argue, and the evidence does not 
suggest, that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code 
or that it manifests in symptoms other than ringing in the 
ear.  There is no evidence suggesting that he is unemployed 
due to his tinnitus and there is no evidence that he has been 
hospitalized specifically for that condition or that it has 
prevented him from working or significantly interfered with 
work.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has also reviewed this claim mindful of the 
guidance of Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the current 10 
percent disability rating for bilateral tinnitus effective 
from the date of the initial grant of service connection.  
The Board on review concurs with that rating.  The rationale 
set forth above, in determining that a higher rating is not 
warranted, is the same as that used to determine that a 
higher "staged" rating is not warranted.  

Seborrheic dermatitis 

Currently, the Veteran's seborrheic dermatitis is rated as 
noncompensably disabling under DC 7806.  38 C.F.R. § 4.71a.  

The Board notes that, effective August 30, 2002, new 
regulations were promulgated concerning rating for skin 
disorders.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Again all applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.  

Under the former DC 7806, slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area, warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for a skin disorder with 
constant exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating was warranted for 
a skin disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118 (2002).  

From August 30, 2002, DC 7806 provides that a noncompensable 
disability rating is assigned when there is less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
assigned for at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation 
will be assigned where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed area is affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation will be assigned for dermatitis that 
covers more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or with constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118 (2008).

During VA examination in October 2000, the Veteran was 
evaluated for complaints of a rash behind both ears.  The 
examiner noted the seborrheic dermatitis was not active and 
there was no evidence of current skin problems.  The clinical 
impression was history of seborrheic dermatitis, behind the 
ears, not present on current examination.  

Dermatology consultation in February 2004 for recurrent 
eczema in and behind the ears and an itchy spot on his back.  
On the inner ear concha he had erythema and scale and in the 
right retroauricular area, he had a lichenfied-thick plaque.  
On his back he had a 6 millimeter hyperkeratotic firm papule 
and there was a slightly erythematous plaque on the forehead 
and left eyebrow area.  The ear and face lesions were 
probable atopic dermatitis versus contact dermatitis.  The 
back lesion was most consistent with prurigo.  The Veteran 
was using Hydrocortisone cream and Lidex.  

In April 2004 he was treated for complaints of itching on the 
face and ears.  Examination revealed crusting and scale on 
the bilateral ear concha and retroauricular areas and patchy 
erythema on the left cheek.  There was a 1 millimeter 
slightly scaly papule on the upper lip and well-healed back 
scar.  

During VA examination in March 2005, the examiner noted a 
history of seborrheic dermatitis with intermittent recurrence 
in the region behind both ears and more recently the internal 
portion of the ear canal.  He complained of itchiness, dry 
skin, and an accumulation of dead skin.  He had been using 
two topical creams which had not significantly changed the 
course.  Other than the itchiness there was no significant 
functional impairment.  Examination revealed seborrheic 
dermatitis in the posterior aspect of the right ear and in 
the internal canals of both ears.  There was a small patch of 
seborrheic dermatitis about the size of a fingernail on his 
back.  There was no evidence of ulceration or exfoliation, 
but there was a slight amount of scale and crustiness.  There 
was no evidence of systemic or nervous system manifestations.  
These areas were described as predominantly nondisfiguring 
areas although there were white lesions visible within the 
ears.  The clinical impression was seborrheic dermatitis 
mildly increased to include the canals of both ears.  The 
examiner noted that this encompassed less than 1 percent of 
the surface area of the body and less than 1 percent of the 
exposed surface area of the body.  The main symptom was 
itching which was treated with medication.  The Veteran had 
no occupational impairment secondary to the seborrheic 
dermatitis.  

During VA examination in July 2007, the Veteran reported that 
his seborrheic dermatitis has worsened, however, the 
flakiness in both ears was actually slightly less than that 
described previously.  There was some additional flakiness 
and erythema within the inner ear canals and a lesion on his 
back, which was not seborrheic dermatitis.  There was also a 
lesion on the left side of his face, which was about 1-inch 
long and 1/2-centimeter in width described as eczema.  The area 
had a very mild increase in pigmentation and mild itchiness.  
The Veteran continued to use topical steroids without 
significant improvement.  Less than 1 percent of his total 
body surface and less than 1 percent of exposed surface were 
affected by the seborrheic and eczema.  The examiner 
indicated there was no specific functional impairment.  
Although the Veteran reported that his condition bothered him 
on his current job, he was able to work a full 40-hour week.  

Based upon the evidence, the Veteran's current disability 
picture resulting from his seborrheic dermatitis does not 
meet or approximate the requirements for a compensable 
evaluation under the old rating criteria.  During VA 
examination in 2000 the Veteran's seborrheic dermatitis was 
not active and there was no evidence of current skin 
problems.  There is no evidence of a painful or tender scar; 
or of eczema with exfoliation, exudation, or itching 
involving an exposed or extensive area.  38 C.F.R. § 4.118, 
DC 7806 (2002).

The pertinent evidence dated after 2002 consists of 
outpatient evaluations and clinical findings from the VA 
examinations in 2004, 2005, and 2007.  The evidence shows 
that the Veteran has a recurrent skin condition on his ears, 
diagnosed, when in its active state, as seborrheic 
dermatitis.  When active, it is manifested by itching and 
flaking of the skin.  Beyond that there is no evidence that 
large portions of his anatomy are involved (the skin 
condition is predominantly confined to the inner ears), with 
less than 1 percent of the entire body affected.  In 
assessing the involvement of his ears, the Board finds that 
in the absence of scarring, heat, tenderness, redness or any 
other symptoms of cosmetic or functional significance, a 
compensable rating is not warranted.  These records show that 
although topical creams have been used, the Veteran has never 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Although VA examiners have noted the Veteran's history of 
eczema and prurigo, these skin conditions appear to be 
independent problems and not related to the service-connected 
seborrheic dermatitis.  In fact, none of the symptomatology 
which would allow for the assignment of a compensable 
disability rating had been reported.  While the Board has 
noted the Veteran's complaints, given the limited objective 
findings on examination, a compensable evaluation for 
seborrheic dermatitis under the regulations in effect prior 
to, as well as on and after, August 30, 2002, is not 
warranted.  38 C.F.R. § 4.118, DC 7806 (2002 and 2008).

Nor does the evidence show that the Veteran's seborrheic 
dermatitis warrants a compensable evaluation under any other 
diagnostic codes available under 38 C.F.R. § 4.118 for 
assessing scars, as these codes require a showing of 
symptomatology not present in the Veteran's case.  There are 
no medical findings of residual scarring and no evidence of 
disfigurement of the head, face, or neck.  There is also no 
evidence of tender, deep, unstable or painful scars, 
limitation of motion due to scars, or scars covering an area 
of 144 square inches.  Thus, diagnostic codes for rating 
these manifestations are not for application.  See 38 C.F.R. 
§ 4.118 DC 7800, 7801, 7802, 7803, 7804, 7805.  At this time, 
the Board also notes that the schedule for rating skin 
disabilities under DC 7800-7805 were recently amended, 
effective October 23, 2008.  See 78 FR 54708 (Sep. 23, 2008).  
However, the recent amendments have no affect on the 
Veteran's appeal.  Thus, no further consideration or action 
in this regard is needed.

Right ear hearing loss

The Veteran's right ear hearing loss has been evaluated under 
38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the Veteran does 
not have total deafness in both ears, the hearing of the non-
service-connected ear is assigned a Roman numeral designation 
of I.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85(f).  
Therefore, inasmuch as service connection is in effect for 
only right ear hearing loss in the present case, and since 
the Veteran is not totally deaf in his left ear, the left ear 
hearing acuity is taken to be normal.  For purposes of rating 
the Veteran's left ear hearing loss, then, a numeric 
designation of level I is assigned.

In conjunction with his claim for increase, the Veteran 
underwent a VA examination in October 2000, puretone 
thresholds for the right ear were 25, 25, 20, 20, and 65, 
decibels at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  
The results of the VA audiogram show an average puretone 
threshold of 33 decibels in the right ear with speech 
discrimination ability of 100 percent.  Exceptional patterns 
of hearing impairment were not indicated.  The Veteran 
complained that he had the most difficulty using the phone.  
Table VI indicates a numeric designation of level I hearing 
in the right ear and level I for the nonservice connected 
left ear.  The point of intersection on Table VII reflects 
that the level of hearing loss is consistent with a 
noncompensable evaluation.  

During VA audio examination in July 2003, puretone thresholds 
for the right ear were 20, 20, 15, 15, and 65, decibels at 
500, 1000, 2000, 3000, and 4000 Hz, respectively.  The 
results of the VA audiogram show an average puretone 
threshold of 29 decibels in the right ear with speech 
discrimination ability of 96 percent.  Exceptional patterns 
of hearing impairment were not indicated.  Table VI indicates 
a numeric designation of level I hearing in the right ear and 
level I for the nonservice connected left ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

During VA audio examination in April 2005, puretone 
thresholds for the right ear were 20, 20, 20, 25, and 70, 
decibels at 500, 1000, 2000, 3000, and 4000 Hz.  The results 
of the VA audiogram show an average puretone threshold of 34 
decibels in the right ear with speech discrimination ability 
of 96 percent.  Exceptional patterns of hearing impairment 
were not indicated.  Table VI indicates a numeric designation 
of level I hearing in the right ear and level I for the 
nonservice connected left ear.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a noncompensable evaluation.  

During VA audio examination in July 2006, puretone thresholds 
for the right ear were 20, 20, 20, 20, and 70, decibels at 
500, 1000, 2000, 3000, and 4000 Hz.  The results of the VA 
audiogram show an average puretone threshold of 33 decibels 
in the right ear with speech discrimination ability of 98 
percent.  Exceptional patterns of hearing impairment were not 
indicated.  Table VI indicates a numeric designation of level 
I hearing in the right ear and level I for the nonservice 
connected left ear.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  

During VA audio examination in July 2007, puretone thresholds 
for the right ear were 20, 20, 25, 20, and 70, decibels at 
500, 1000, 2000, 3000, and 4000 Hz.  The results of the VA 
audiogram show an average puretone threshold of 34 decibels 
in the right ear with speech discrimination ability of 96 
percent.  Exceptional patterns of hearing impairment were not 
indicated.  Table VI indicates a numeric designation of level 
I hearing in the right ear and level I for the nonservice 
connected left ear.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  

The Board has considered the Veteran's contentions and 
although, there is no reason whatsoever to doubt his 
difficulties, his disability is evaluated on the objective 
findings demonstrated during audiological examination.  The 
fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a compensable disability 
rating.  To the contrary, it is clear from the Rating 
Schedule that higher ratings can be awarded only when loss of 
hearing has reached a specified measurable level.  That level 
of disability has not been demonstrated in the present case.  
Therefore, a noncompensable evaluation, and no higher, is 
entirely appropriate for his right ear hearing loss.  

Right wrist

The Veteran's right wrist tendonitis is rated as 
noncompensably disabling under DC 5024.  Diseases rated under 
DCs 5013 through 5024 are rated on the basis of limitation of 
motion of the body part affected as degenerative arthritis.  
38 C.F.R. § 4.71a.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DCs 5003 and 5010 (2008).

Under DC 5215, the only available schedular rating for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a (2008).

Normal range of motion in the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I.

In every instance where the rating schedule does not provide 
a 0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In connection with the Veteran's recent claim for increased 
is an October 2000 VA examination report.  His primary 
complaint was of daily right wrist pain.  Range of motion of 
the right wrist and all joints of the fingers of the right 
hand were normal and pain free.  There was no swelling, 
redness, or tenderness noted.  However, there was some 
tenderness over the extensor hallusic longus tendon lateral 
to the snuff box.  X-rays of the right wrist was normal.  The 
clinical impression was right wrist tendonitis.   

During evaluation for complaints of right hand pain in 
December 2002 there was tenderness in the lateral epicondyle 
and wrist extension caused pain in the extensor group of 
muscles bulk.  X-rays of the right hand showed no evidence of 
osteoarthritis.  

During VA orthopedic examination in May 2005, the Veteran 
complained of right wrist pain aggravated by activity.  The 
pain extended over the tendon of the right hand on the radial 
side.  There was no swelling, redness, or puffiness around 
the wrist.  The musculature of the right upper extremity was 
normal and similar to the opposite side.  Motor strength was 
normal and the Veteran was able to make a good grip.  There 
was no inflammation along the tendons that cross over the 
wrist and over the hand.  Range of motion was normal with 
right wrist extension to 70 degrees, flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  All motions were pain free and there was no 
tenderness of the tendons over the wrist or the wrist itself.  
X-rays showed no bony joint or soft tissue abnormalities.  
The clinical impression was right wrist tendonitis. 

During VA orthopedic examination in July 2007, the Veteran 
complained of wrist pain and swelling.  The right wrist 
showed no local swelling, redness, puffiness or joint 
effusion.  Range of motion was normal and pain free with 
extension to 70 degrees, flexion to 80 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 45 degrees.  
The Veteran had normal grip with the right hand, but there 
was slight tenderness noted along the extensor tendons of the 
right thumb mostly on the medal side of the snuffbox.  There 
was no obvious fatigability, lack of endurance or loss of 
range of motion during repetitive motion.  The Veteran was 
independent in all activities of daily living.  

In this case the clinical findings do not place the Veteran's 
right wrist tendonitis within the rating schedule's 
requirements for a compensable rating.

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran has not identified any functional limitation which 
would warrant a compensably rating under the applicable 
rating criteria.  Although his right wrist is symptomatic, he 
has full range of motion despite his complaints.  Thus, the 
Board finds that the noncompensable disability rating 
adequately compensates him for his limitation of motion, 
pain, and functional loss.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a compensable rating 
under these circumstances.  Although the Board is required to 
consider the effect of the Veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In addition, a compensable rating could be assigned under DC 
5214, if the Veteran's wrist were ankylosed.  38 C.F.R. 
§ 4.71.  However, the medical evidence does not show any 
ankylosis of the right wrist.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citations omitted) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  The Veteran's right wrist is 
not immobile, as he has the ability to move it fully.  
Therefore, consideration of a rating under DC 5214 is not 
warranted.

Extra-schedular Consideration & Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
disabilities.  The evidence does not establish that any of 
the disabilities cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Moreover, it does not establish that the Veteran's service-
connected disabilities necessitate frequent periods of 
hospitalization.  In light of the foregoing, his claims do 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in August 2003 and February 2005, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Although it is no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Letters sent 
in March 2006 and October 2007 informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

However, recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Veteran was provided this more detailed notice in an 
August 2008 letter which included the criteria for evaluation 
of his service-connected disabilities and an explanation for 
the decisions reached.  The claims were readjudicated in a 
November 2008 supplemental statement of the case, thereby 
curing any timely defect.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant post-
service treatment reports are of record and the RO obtained 
VA examinations where necessary.  All obtainable evidence 
identified by the Veteran relative to the claims has been 
obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

An evaluation in excess of 30 percent for asthma with mild 
obstruction is denied.

An evaluation in excess of 10 percent for recurrent 
lumbosacral strain is denied.

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.

A compensable evaluation for seborrheic dermatitis is denied.

A compensable evaluation for right ear hearing loss is 
denied.  

A compensable evaluation for right wrist tendonitis is 
denied.





REMAND

The Veteran contends that his service-connected 
sinusitis/allergic rhinitis is more disabling than reflected 
in the current 10 percent evaluation.

The evidence of record includes an outpatient treatment 
record dated in September 1999, which shows the Veteran had a 
long history of recurring pruritis and discharge, but that he 
was generally pleased with his symptoms controlled on 
medications.  It was noted that a computed tomography (CT) 
scan from several years prior was negative.  VA examinations 
dated in October 2000 and May 2005, show the Veteran's 
history was significant for treatment of symptoms consistent 
with allergic rhinitis, but there was no evidence to suggest 
chronic sinusitis.  

The Veteran underwent VA sinus examination in August 2007.  
The examiner noted that the question of whether the Veteran 
had chronic sinusitis could not be resolved without resort to 
mere speculation in the absence of a CT scan and recommended 
such testing to better evaluated the Veteran's condition.  
However, there is no evidence that this was ever 
accomplished.  

Therefore to ensure that the record reflects the current 
severity of his condition, the Board finds that additional 
examination is needed to properly evaluate the service-
connected disability under consideration.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination). The examination should include a review 
of the veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his VA examination in 2007.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claim, such as providing him with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Vazquez-Flores v. Peake, 22 
Vet App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his sinusitis/rhinitis, to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If any 
records are unavailable, do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).

3.  The AMC/RO should arrange appropriate 
VA examination to determine the current 
degree of severity of the Veteran's 
sinusitis/rhinitis.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the Veteran a detailed history of 
relevant symptoms.  All indicated tests 
and studies, including sinus X-rays, 
should be performed, and the examiner 
should review the results of any testing 
prior to completing the report.  Complete 
diagnoses should be provided.

a. The examiner should obtain a 
detailed history regarding the 
frequency and severity 
(incapacitating and non- 
incapacitating episodes) of the 
sinusitis/rhinitis.  The examiner 
should identify, to the extent 
possible, the complaints, symptoms 
and findings attributable to the 
sinusitis/rhinitis versus any other 
respiratory or nasal disorders.  

b. In addition, the examiner should 
also identify any polyps associated 
with the chronic sinusitis/rhinitis, 
as well as the extent of any nasal 
obstruction due to the disability.  
The examiner should specifically 
indicate with respect to each nasal 
passage whether there is complete 
obstruction, more than 50-percent 
obstruction or less than 50-percent 
obstruction.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remanded herein 
by evaluating all evidence obtained since 
the last SSOC was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


